
	

114 HR 2980 IH: Mayflower Commemorative Coin Act
U.S. House of Representatives
2015-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2980
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2015
			Mr. Foster (for himself and Mr. Cramer) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To require the Secretary of the Treasury to mint coins in commemoration of the 400th anniversary of
			 arrival of the Pilgrims.
	
	
 1.Short titleThis Act may be cited as the Mayflower Commemorative Coin Act. 2.FindingsThe Congress finds the following:
 (1)The arrival of the Pilgrims at Plymouth, Massachusetts, in 1620 has major significance in the history of the United States.
 (2)The Mayflower Compact laid the foundation and moral framework for the future laws of the United States.
 (3)The General Society of Mayflower Decedents’ mission is— (A)to tell the story of the Pilgrim's journey on the Mayflower in 1620, bringing with them principles of civil and religious liberty to America as memorialized in the Mayflower Compact;
 (B)to raise public awareness and increase the public understanding of the importance of the Pilgrim’s lives and legacies; and
 (C)to encourage a passion for history. (4)A commemorative coin will bring national and international attention to the lasting legacy of this important event.
 (5)The proceeds from a surcharge on the sale of such commemorative coin will assist the financing of educational, scholarship, and outreach programs;
			3.Coin specifications
 (a)DenominationsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coins: (1)$5 gold coinsNot more than 50,000 $5 coins, which shall—
 (A)weigh 8.359 grams; (B)have a diameter of 0.850 inches; and
 (C)contain 90 percent gold and 10 percent alloy. (2)$1 silver coinsNot more than 100,000 $1 coins, which shall—
 (A)weigh 26.73 grams; (B)have a diameter of 1.500 inches; and
 (C)contain at least 90 percent silver. (b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.
 (c)Numismatic ItemsFor purposes of section 5134 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.
			4.Design of coins
			(a)Design requirements
 (1)In generalThe design of the coins minted under this Act shall be emblematic of the arrival of the Pilgrims. (2)Designation and inscriptionsOn each coin minted under this Act there shall be—
 (A)a designation of the value of the coin; (B)an inscription of—
 (i)the mint date 2020; and (ii)the year 1620; and
 (C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum. (b)SelectionThe design for the coins minted under this Act shall be—
 (1)selected by the Secretary after consultation with the Commission of Fine Arts and the General Society of Mayflower Descendants; and
 (2)reviewed by the Citizens Coinage Advisory Committee. 5.Issuance of coins (a)Quality of coinsCoins minted under this Act shall be issued in proof quality and uncirculated quality.
 (b)Mint facilityOnly 1 facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act.
 (c)Period of issuanceThe Secretary may issue coins, to the public, minted under this Act only during the 1-year period beginning on January 1, 2020.
			6.Sale of coins
 (a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— (1)the face value of the coins;
 (2)the surcharge provided in section 7(a) with respect to such coins; and (3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).
 (b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. (c)Prepaid orders (1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.
 (2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 7.Surcharges (a)In generalAll sales of coins issued under this Act shall include a surcharge as follows:
 (1)A surcharge of $35 per coin for the $5 gold coin. (2)A surcharge of $10 per coin for the $1 silver coin.
 (b)DistributionSubject to section 5134(f)(1) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the General Society of Mayflower Descendants for educational purposes.
 (c)AuditsThe General Society of Mayflower Descendants shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under subsection (b).
 (d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection.
 8.Financial assurancesThe Secretary shall take such actions as may be necessary to ensure that— (1)minting and issuing coins under this Act will not result in any net cost to the United States Government; and
 (2)no funds, including applicable surcharges, shall be disbursed to any recipient designated in section 7 until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code.
			
